     Case 3:19-cv-00787-LAB-BLM Document 21 Filed 06/04/20 PageID.87 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     ANTONIO LASALE HANNAH                     Case No.: 19cv787-LAB (BLM)
12                                  Plaintiff,
                                                 ORDER OF DISMISSAL
13     v.
14     CORPORAL RAMIREZ
15                               Defendant.
16
17          On December 12, 2019, pro se Plaintiff Antonio Hannah, a prisoner, filed a
18   notice of change of address. That was the last thing he filed in this case, and the
19   last evidence of his taking any action to prosecute his claims.
20          On January 2, 2020, Magistrate Judge Barbara Major issued her report and
21   recommendation, which recommended denying Defendant Corporal Ramirez’s
22   motion to dismiss. On January 24, a copy of the report and recommendation sent
23   to Hannah was returned as undeliverable. Under Civil Local Rule 83.11(b), any
24   party proceeding pro se must keep the Court and opposing parties advised as to
25   his current address. Under that rule, if mail directed to a pro se plaintiff is returned
26   by the post office, and if the plaintiff fails to notify the Court and opposing parties
27   within 60 days of the plaintiff’s current address, the Court may dismiss the action
28   for failure to prosecute.

                                                 1
                                                                                      19cv787
     Case 3:19-cv-00787-LAB-BLM Document 21 Filed 06/04/20 PageID.88 Page 2 of 2



1         On January 28, the Court adopted the report and recommendation. A copy
2    of that order was mailed to Hannah but was not returned as undeliverable. After
3    several months of inaction in the case, the Court on May 7 issued an order to show
4    cause why this action should not be dismissed for failure to prosecute. Hannah
5    was ordered to file a change of address no later than May 22. If he did not, the
6    order cautioned him, this action would be dismissed for failure to prosecute. On
7    May 22, a copy of that order mailed to Hannah was returned as undeliverable.
8    Since then, Hannah has not filed anything, and it appears he has abandoned his
9    claims.
10        The Court has considered the factors set forth in Pagtalunan v. Galaza, 291
11   F.3d 639, 642 (9th Cir. 2002). Four of the five factors weigh favor of dismissal.
12   Hannah has apparently abandoned his claims. Permitting this case to linger on the
13   docket would serve no useful purpose, would unfairly deprive Defendants of
14   finality, and would prevent the Court from managing its docket. The fifth factor —
15   the public policy favoring disposition of claims on the merits — does not counsel
16   strongly against dismissal, because there is no way to adjudicate Hannah’s claims
17   on the merits without his active participation. This action is DISMISSED WITHOUT
18   PREJUDICE for failure to prosecute. See Civil Local Rule 83.11(b).
19
20        IT IS SO ORDERED.
21   Dated: June 4, 2020
22
23                                         Honorable Larry Alan Burns
                                           Chief United States District Judge
24
25
26
27
28

                                             2
                                                                                19cv787
